tcmemo_1998_324 united_states tax_court john andrew dorris and donna l dorris petitioners v commissioner of internal revenue respondent docket no filed date john andrew dorris and donna l dorris pro_se paul l dixon for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies in income_tax and accuracy-related_penalties year deficiency dollar_figure big_number accuracy-related_penalty sec_6662 dollar_figure the issues for decision are whether petitioners are entitled to charitable_contribution deductions in the amounts of dollar_figure and dollar_figure for and respectively and whether petitioners are liable for accuracy-related_penalties under sec_6662 for the taxable years at issue some of the facts have been stipulated and are so found petitioners resided in reno nevada at the time their petition was filed petitioners and a third person unrelated to the issues before us incorporated agape assemblies agape under the laws of texas as a nonprofit organization in date during the taxable years at issue petitioner john andrew dorris petitioner served as agape's president agape operated as a social ministry the purpose for which agape was organized was to receive and maintain a fund or funds of real or personal_property or both and to use and apply the whole or any part of the income therefrom and the principal thereof exclusively for religious purposes either directly or by contributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code and its regulations during the taxable years at issue agape was an organization described in sec_170 and sec_501 and listed in publication agape was located on property owned by reverend robert l mcwilliams reverend mcwilliams in brazito new mexico during and petitioners had canceled checks and carbon copies of checks from their two personal checking accounts on which they left the payee lines blank blank checks the blank checks were deposited into a bank account tfc account of twenty-first century corporation tfc by ms thelma spiegel ms spiegel the record does not disclose the nature of tfc's trade_or_business ms spiegel inter alia served as the bookkeeper for agape during the taxable years at issue she also had the authority to make deposits to and withdrawals from the tfc account ms spiegel was a member of agape during the taxable years at issue ms spiegel also collected and recorded the weekly contributions from agape's congregation she deposited almost all of the contributions into the tfc account agape did not have a checking account in its own name after ms spiegel deposited the money she issued a check to reverend mcwilliams in the same amount ms spiegel and reverend mcwilliams were the only two people who had signatory authority over the tfc account reverend mcwilliams deposited the checks into his personal account reverend mcwilliams never provided agape with an accounting of how the funds were used reverend mcwilliams worked as agape's minister there was no employment contract reverend mcwilliams was hired as a private contractor in addition to performing social work in mexico and working with deprived and disadvantaged people reverend mcwilliams performed baptisms and marriages reverend mcwilliams was neither a member of agape nor was he on agape's board_of elders reverend mcwilliams was the president of tfc at the time tfc temporarily closed its business in date reverend mcwilliams also was in the business of providing food shelter and medical_care to various persons in a religious communal group setting in exchange for payments he reported profits from this business during the taxable years at issue petitioners and their three children lived on the approximately acre property owned by reverend mcwilliams situated on the property is an approximately big_number square foot building that served as living quarters the building consists of two wings and has a common area common court yard large kitchen dining and living rooms bedrooms or bathrooms private quarters for reverend mcwilliams and his family covered parking for automobiles and a trailer in the back petitioners occupied one room and their three children occupied another room they shared a bathroom petitioners made monthly rental payments to reverend mcwilliams the rental payments covered room and board utilities and other living_expenses petitioners claim they paid rent to reverend mcwilliams in the amount of dollar_figure per year in and for these services the canceled checks and carbon copies of checks placed in evidence do not add up to this amount for claimed rental payments for either year on schedules a of their and federal_income_tax returns petitioners claimed deductions for charitable_contributions in the amounts of dollar_figure and dollar_figure respectively respondent disallowed the charitable_contribution deductions for and because the contributions were not made to a qualified_organization because the contributions were made for the benefit of a specified_individual and because petitioners failed to establish that the amounts claimed were contributions and were paid respondent concedes that contributions that were to or for_the_use_of agape were deductible under sec_170 deductions are strictly a matter of legislative grace 503_us_79 292_us_435 petitioners must substantiate the claimed deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_170 allows as a deduction any charitable_contribution actually paid during the taxable_year sec_170 sec_1_170a-1 income_tax regs a taxpayer may claim a deduction for a charitable_contribution only if the contribution is made to or for_the_use_of a qualified_organization sec_170 495_us_472 the issue we must decide is the factual question whether as petitioners contend petitioners contributed the amounts at issue to or for_the_use_of agape if they did they are entitled to deduct those amounts under sec_170 petitioners introduced into evidence some canceled blank checks for we term these blank checks because for some reason unknown to petitioners no payee is named because these canceled blank checks fail to list agape as the donee these checks do not establish that petitioners made donations deductible under sec_170 further the blank checks were deposited into the tfc account in the name of a company about which the record discloses almost nothing we are not convinced that the blank checks were to or for_the_use_of agape davis v commissioner supra petitioners also claim some carbon copies of blank checks are proof of other contributions to agape and for petitioners only have carbon copies of blank checks which for the same reasons are not proof of contributions we also note that even though we cannot rely on petitioners' alleged evidence our computation of the amounts of canceled blank checks and blank carbon copies for dollar_figure and of the blank carbon copies for dollar_figure totals far less than the amounts of dollar_figure and dollar_figure claimed as contributions on petitioners' and returns respectively at trial we had reservations about ms spiegel's testimony with respect to donation ledgers she stated that she wrote the numbers on the date i received the money yet examination of these ledgers show they do not comport with the dates of the alleged contributions made on a number of occasions ms spiegel's testimony about cash contributions by petitioners was unsatisfactory the amounts petitioners claimed as charitable_contributions to agape in their returns for and are greater than the total_amounts listed in the respective donation ledgers the record does not establish the reason for this difference we also find petitioner not credible we are troubled by petitioner's testimony that although he was agape's president and one of its incorporators he had no knowledge of how much agape paid reverend mcwilliams for his services nor did he know whether or not ms spiegel always deposited the contributions into the tfc account moreover petitioner could not explain where the money went after petitioners gave it to ms spiegel petitioner also had difficulty explaining why the payee lines were left blank on the basis of this record we find that petitioners failed to establish that the amounts of the purported charitable_contributions at issue were to or for_the_use_of agape within the meaning of sec_170 accordingly respondent is sustained on this issue finally we must decide whether petitioners are liable for accuracy-related_penalties in the amounts of dollar_figure and dollar_figure for and respectively sec_6662 imposes an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 and b negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs under sec_6664 no penalty will be imposed with respect to any portion of any underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion this determination is based on all of the facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayers' effort to assess their proper tax_liability for the years at issue sec_1_6664-4 income_tax regs on the record before us we sustain respondent's determination of penalties under sec_6662 petitioners wrote checks for which they left the payee lines blank and claimed those purported contributions as charitable_contribution deductions petitioners claimed deductions in the amounts of dollar_figure and dollar_figure for and respectively however the documents that petitioners provided to support their claimed deductions showed an amount less than that claimed petitioners failed to offer any reasonable explanation or provide any credible_evidence to substantiate the deductions in this regard we find that petitioners' actions were not those of a reasonable and prudent person under the circumstances accordingly we sustain respondent's determination on this issue to reflect the foregoing decision will be entered for respondent
